ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-16 and 21-24 are allowed because the prior art made of record does not teach a method, system and computer-program-product for verifying a design of an electronic circuit including a register, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-7, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
generating a first plurality of hash values, each from one of the plurality of images, wherein each of the first plurality of hash values comprises a series of digits and letters; 
loading a second plurality of hash values stored in a hotspot library; 
comparing each of the first plurality of hash values with each of the second plurality of hash values, 
wherein the comparing comprises calculating a similarity value between the each of the first plurality of hash values and the each of the second plurality of hash values; 
comparing the similarity value with a pre-determined threshold similarity value; and 
in response to a result that the similarity value is greater than the pre-determined threshold similarity value, recording a position of a corresponding image that has the result, wherein the position is the position of the corresponding image in the layout.
            
4.         With respect to claims 8-15, the prior art made of record fails to teach the combination of steps recited in claim 8, including the following particular combination of steps as recited in claim 8, as follows:
cropping a plurality of images from a layout of an integrated circuit, 
wherein the cropping comprises: dividing the layout of the integrated circuit into an array of rectangular regions, each being one of the plurality of images; 
generating a plurality of hash values, each from one of the array of rectangular regions; 
searching from a hotspot library to find similar hash values that are similar to the plurality of hash values, wherein the hotspot library stores hash values indexed to images that have hotspots; and 
marking positions of some of the plurality of images that are associated with the similar hash values on the layout of the integrated circuit.

5.         With respect to claims 16 and 21-24, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
finding a hotspot from a layout image of an integrated circuit;
searching for a polishing recipe from a library stored in a tangible media,
the library comprising an entry, and the entry comprising: 
a hash value, wherein the hash value comprises a series of digits and letters; 
an image associated with the hash value, wherein the image comprises the hotspot;
the polishing recipe configured to reduce the hotspot; and a topology information of the hotspot;
	using the polishing recipe to perform a polishing process on a wafer, wherein the wafer comprises the integrated circuit formed therein,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851